COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-07-185-CR




MICHAEL ALAN CHAFFIN                                              APPELLANT

                                              V.

THE STATE OF TEXAS                                                      STATE


                                          ------------

            FROM THE 235TH DISTRICT COURT OF COOKE COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      A jury convicted Appellant Michael Alan Chaffin of failing to comply with

sex offender registration requirements and assessed punishment at eight years’

confinement and a $5,000 fine. The trial court sentenced him accordingly.




      1
          … See T EX. R. A PP. P. 47.4.
      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California 2 by presenting a professional evaluation

of the record demonstrating why there are no reversible grounds on appeal and

referencing any grounds that might arguably support the appeal. 3 We afforded

Appellant an opportunity to file a brief on his own behalf; he did not do so.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. 4 Only then may we grant counsel’s motion to

withdraw.5

      We have carefully reviewed the record and counsel’s brief. We agree that

the appeal is wholly frivolous and without merit. We find nothing in the record




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
      … See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth
1995, no pet.).
      4
      … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays, 904 S.W.2d at 923.
      5
      … See Penson v. Ohio, 488 U.S. 75, 83–84, 109 S. Ct. 346, 351–52
(1988).

                                        2
that might arguably support the appeal.6 We therefore grant the motion to

withdraw filed by Appellant’s counsel and affirm the trial court’s judgment.

                                           PER CURIAM

PANEL F:      GARDNER, WALKER, AND MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: June 12, 2008




      6
          … See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).


                                       3